Citation Nr: 0116977	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dislocated left shoulder with Bristow-type surgery.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to August 
1989.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  That RO denied the claim for entitlement to an 
evaluation in excess of 10 percent for dislocated left 
shoulder with Bristow-type surgery.

The issue of entitlement to an increased rating for extensor 
weakness of the left hand was also developed on appeal.  The 
veteran, however, did not file a substantive appeal with 
respect to this issue.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's dislocated left shoulder with Bristow-type 
surgery manifests pain on use over the head and extended use, 
and some stiffness and lack of strength in the shoulder, but 
there is no limitation of motion at shoulder level or to 
midway between side and shoulder level, there have not been 
any further dislocations since the original surgery, and 
there is no evidence of nonunion of the clavicle or scapula 
with loose movement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
dislocated left shoulder with Bristow-type surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5202, 5203, 5301, 5304 (2000); the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  VA also has a duty to 
notify the veteran and his representative of information and 
evidence needed to substantiate and complete his claim.

The Board concludes that the provisions of the Act have been 
met in this case.  The veteran was afforded VA examinations 
for his left shoulder in September 1997, January 1999, and 
May 2000.  The RO also afforded him a personal hearing in 
April 2000, and his testimony is associated with the record.  
Further, he was informed of the information needed to 
substantiate his claim by a statement of the case in December 
1999 and a supplemental statement of the case in August 2000.  
Considering these facts, the VA has helped to develop the 
claim and notify the veteran of the required evidence in 
accordance with the Act.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran established service connection at a 10 percent 
evaluation in February 1991 under Code 5203.  He is still 
rated as 10 percent disabled due to the left shoulder 
disability.  A 10 percent evaluation is warranted for 
malunion or nonunion without loose movement of the clavicle 
or scapula.  A 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  A higher schedular 
evaluation is not available under Code 5203.  See 38 C.F.R. 
§ 4.71a, Code 5203.

The Board will also consider any other applicable Diagnostic 
Code whether raised by the veteran or not.  Under Code 5201, 
a 20 percent evaluation is warranted for limitation of motion 
of the arm at shoulder level, or to midway between the side 
and shoulder level.  A 30 percent evaluation is warranted 
with limitation of the arm to 25 degrees from the side.

Under Code 5202 for other impairment of the humerus, a 20 
percent evaluation is warranted for recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at shoulder level.  Further, a 20 
percent evaluation is warranted for recurrent dislocation of 
the scapulohumeral joint with frequent episodes and guarding 
of all movements.  A 40 percent evaluation is warranted for 
fibrous union of the humerus.  See 38 C.F.R. § 4.71a, Code 
5202.

Under Code 5301, a noncompensable evaluation is warranted for 
slight injury to Muscle Group I.  A 10 percent evaluation is 
warranted for moderate injury.  A rating in excess of 10 
percent requires moderately severe injury.  Function of this 
muscle group is upward rotation of the scapula and elevation 
of the arm above shoulder level.  The muscles in this group 
are trapezius, levator scapulae and serratus magnus.

Under Code 5304, a noncompensable evaluation is warranted for 
slight injury to Muscle Group IV.  A 10 percent evaluation is 
warranted for moderate injury.  A rating in excess of 10 
percent requires moderately severe injury.  Function of this 
muscle group is stabilization of the shoulder against injury 
in strong movements, holding the head of the humerus in the 
socket, abduction, outward rotation and inward rotation of 
the arm.  The muscles in this group are supraspinatus, 
infraspinatus and teres minor, subscapularis and 
coracobrachialis.

According to the veteran's April 1986 entrance physical 
examination, he is right handed; thus, the Board will use the 
Codes for non-dominant upper extremity in evaluating the 
veteran's disability.  Full shoulder forward flexion and 
abduction is to 180 degrees.  Full external and internal 
rotation is to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

A VA examination report from September 1997 reflects that the 
veteran said that he had pain when doing heavy lifting, such 
as working on a ranch.  He indicated that the shoulder felt 
loose and it popped, although it did not pop out all of the 
way.  He said that he took aspirin about twice per month for 
pain.  He reported that he had surgery during his military 
service, and that the shoulder problems had seemed to "clear 
up and be pretty much normal" after the surgery.  Cold 
weather especially made the shoulder ache.  Physical 
examination of the shoulder revealed that there was no tissue 
loss or atrophy, no fixation of the underlying tissues, and 
no numbness or pain on palpation.  There was a well-healed 
scar and mild prominence of the acromion on the left 
shoulder.  He was quite tender to palpation over the anterior 
shoulder and bicipital tendon area.  There was no objective 
evidence of pain on motion of the shoulder.  It was minimally 
tender posteriorly on palpation.  The examiner noted some 
symptoms in the left hand, which had some weakness and has 
been separately rated by the RO.  The examiner diagnosed the 
shoulder dislocation with surgical repair, and some increased 
pain in the shoulder.

In January 1999, an VA examination report showed that the 
veteran had some pain when using the shoulder frequently, 
with overhead activities or lifting.  Many of the same 
symptoms were recorded as in the prior examination report, 
which was prepared by the same VA examiner.  The shoulder had 
some weakness and stiffness, especially on use.  The veteran 
had been given some Ibuprofen, but he used it infrequently.  
He indicated that he had flare-ups regarding the shoulder.  
He said that he had not had any surgeries or injections since 
the original surgery during service.  His activities were 
affected in that he did not perform overhead weightlifting.  
He said that he had a job in the prior year checking power 
poles, and the job including digging duties, which he could 
perform.  On physical examination, his upper arm 
circumference was equal.  He had mild tenderness on 
impingement maneuvers, and the rest of the shoulder was 
nontender.  There was no objective evidence of pain on active 
range of motion.  The examiner did not appreciate any 
coordination loss of the left hand.

The veteran testified at a personal hearing before the RO in 
April 2000.  He said that he had pain on performing overhead 
maneuvers, and described the pain as "binding" and a four 
on a scale of one to 10.  He did not have pain when there was 
no motion.  He said that he carried firewood where he lived, 
and he used both arms to do so.  He indicated that there was 
weakness in the arm, however.  He reported that he had not 
had any dislocations since the original surgery.  He also 
said there was some numbness.  

At a VA examination in May 2000, the veteran again said that 
he had pain in the shoulder on extended use, and it became 
stiff when he sat in one position for a long period of time.  
He had tingling in the shoulder.  He did not notice any 
swelling or redness, and he rarely had a "warm feeling."  
The shoulder did not dislocate any more or give way or lock.  
He was not using medication for the shoulder problem, except 
for an occasional aspirin.  He had not been laid up because 
of any problem with the shoulder.  He did not have any recent 
injury, surgery, or injection in the shoulder.  He had not 
missed any work due to the shoulder.  He did not have any 
problems performing his housekeeping job at a VA hospital due 
to the shoulder.  The shoulder seemed to tire when he used if 
frequently.  He noticed that he could no longer carry 
railroad ties as well as he had done in the past.  There was 
no supra or infraspinatus muscle atrophy noted on physical 
examination.  Impingement maneuvers were negative, although 
there was crepitus with maximum flexion of the shoulder.  On 
active range of motion, there was no wincing or grimacing, or 
complaints of pain.  On strength testing, there was mild 
weakness of flexion.  Shoulder abduction on the left showed 
normal strength, and there was no weakness of flexion or 
extension of the elbow.  The examiner had the veteran 
exercise, and he could do five pushups and then had to stop 
due to fatigue and weakness.  He said he was "out of 
shape."  He also did some minimal weightlifting with the 
shoulder, and he was able to perform that task.  Status post 
Bristow surgery for dislocation was diagnosed by the 
examiner, who also said that there was some residual pain 
with prolonged use and mild weakness noted on flexion.  There 
was mild brachial plexopathy manifested as some extensor and 
interosseous weakness of the left hand.  There was increased 
pain after doing range of motion and weight lifting on 
examination, but no loss of function, evidence of fatigue, 
increased weakness, or loss of motion after doing those 
repeated maneuvers.

In light of these examination reports, especially the one 
from May 2000, the Board has concluded that an evaluation in 
excess of 10 percent is not warranted by the evidence.  The 
veteran has stated that he has not had any dislocations since 
the original surgery, and any subsequent dislocations were 
not noted in the examination reports.  In fact, the examiner 
in May 2000 said that the shoulder had not dislocated since 
the original surgery.  Thus, a higher evaluation would not be 
warranted under Code 5203 because there are no longer 
dislocations of the shoulder, and there is no clinical 
evidence of any nonunion of the clavicle or scapula with 
loose movements.  Under Code 5202, a higher evaluation is not 
warranted for recurrent dislocation of at scapulohumeral 
joint with frequent episodes and guarding of all movements 
because these symptoms are not reflected by the evidence.

Further, the evidence does not show that the veteran is 
having limitation of motion of the arm at shoulder level.  
The Board is cognizant that he has repeatedly indicated that 
he has pain when making overhead movements.  Nevertheless, he 
has not stated that he has limited movement at shoulder 
level.  In other words, he is able to lift the arm above the 
shoulder despite pain when doing overhead work or with 
extended use of the shoulder.  Also, there is no evidence of 
limitation of motion of the arm to midway between the side 
and shoulder level.  The May 2000 VA examination report shows 
that shoulder abduction on the left arm showed normal 
strength.

A rating based on muscle injury would also not provide a 
basis for a higher evaluation.  As noted at the January 1999 
VA examination, there was minimal muscle loss of the left 
trapezius and supraspinatus muscles.  It was noted that there 
was no evidence of supra or infraspinatus muscle atrophy at 
the May 2000 examination.  As noted earlier, however, 
examinations have not disclosed limitation of motion.  The 
veteran has reported no further dislocations of the shoulder.  
Thus, there is no more than slight muscle impairment shown, 
insufficient to warrant an evaluation in excess of the 
current 10 percent.

Although the veteran has weakness in the left upper extremity 
with use and some stiffness, he was able to do pushups in May 
2000.  The examiner said there was no loss of function, 
evidence of fatigue, increased weakness, or loss of motion 
after doing some exercising.  There were no complaints of 
pain on active range of motion of the left shoulder, although 
the veteran testified at the personal hearing that he had 
pain on extended use.  In summary, although there are 
objective symptoms manifest by the shoulder, those symptoms 
do not warrant an evaluation in excess of 10 percent under 
any of the applicable Diagnostic Codes.  In fact, he does not 
meet the schedular criteria for a compensable evaluation and 
the current 10 percent rating compensates him for his 
reported pain and weakness.  The veteran's testimony was 
considered by the Board, and his reports of pain on use, 
stiffness when resting the shoulder in one position, and some 
weakness are probative as to the merits of the claim.  
Nevertheless, he has not lost any work due to the shoulder, 
he is still able to use the shoulder, he can do pushups, and 
there is no loss of movement in the shoulder.  The 
requirements for a higher evaluation have not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the veteran's 
disability of the left shoulder.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
dislocated left shoulder with Bristow-type surgery is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

